Weight, C. J
The act under which these proceedings were commenced, unlike the statutes of some other states, gives the mill owner the right to the writ, but not the land owner. The latter is left to his common law remedy, or his remedy in equity if the party proposing to erect a dam for mill purposes or to increase its hight, fails to obtain the necessary authority, or to compensate for the damages sustained. After the mill owner institutes the proceeding, can *154be abandon it? We think he may. The case of The Burlington & Missouri River Rail Road Co. v. Sater, 1 Iowa 421, wo regard as direct authority for this view. The two cases are not unlike in principle.
Judgment reversed.